Citation Nr: 1020136	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-28 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia to include as due to exposure to Agent Orange.  

2.  Entitlement to service connection for diabetes mellitus 
to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1956 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an August 2007 decision, the Board denied the Veteran's 
claims of service connection for chronic lymphocytic leukemia 
and diabetes mellitus, both to include as due to exposure to 
Agent Orange.  The Veteran appealed the August 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2008 Order, the Court granted a 
Joint Motion for Remand of the parties (the VA Secretary and 
the Veteran), vacated the Board's August 2007 decision in 
regard to the decision that was decided, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

In November 2009, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the November 2009 remand, the Board requested the RO to 
verify through the appropriate Federal custodian whether 
tactical and commercial herbicides were used at U-Tapao, 
Thailand Air Base prior to December 1969 and from December 
1969 to December 1970.  



In an undated memorandum by the Veterans Benefits 
Administration, relating to herbicide use in Thailand during 
the Vietnam era, it was noted that cited sources showed no 
evidence for tactical herbicide use at U-Tapao during the 
time periods at issue.  However, the Thailand CHECO Report 
did indicate sporadic use of non-tactical (commercial) 
herbicides within fenced perimeters in Thailand.  Moreover, 
in regard to the commercial herbicides, it was noted that 
since 1957 the Armed Forces Pest Control Board (now the Armed 
Forces Pest Management Board) has routinely provided listings 
of all approved herbicides and other pesticides used on U.S. 
Military Installations worldwide.  It was also noted that no 
effort was made to contact the Armed Forces Pest Management 
Board to ascertain whether there was any herbicide approved 
for use at U-Tapao for the time periods at issue.  

Accordingly, the case is REMANDED for the following action:

1.  Verify through the Armed Forces 
Pest Management Board or other 
appropriate Federal custodian, whether 
commercial herbicides were used at the 
U-Tapao Air Base prior to December 1969 
or from December 1969 to December 1970.  
And if so, were the chemicals used in 
the commercial herbicides the same as 
those used in the tactical herbicides, 
including an herbicide commonly 
referred to as Agent Orange. 

In the records can not be obtained or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. After the requested development has 
been completed, adjudicate the claims.  
If any benefit sought on appeal is 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.




The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

